DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
In the AFCP 2.0 Interview, Examiner explained the theory behind elastic strain zones to the Attorney and used Ono and Gross in the previous Office Action to explain how elastic strain relate to generated cracks. Because Applicant amended the claims to include details of the scoring tool to the independent claim, the Examiner no longer requires Gross or Ono to explain their position regarding elastic strain zone. The Examiner’s position is that the scoring method of Jotz and modifying the method with the scoring tool/diamond of Hiroshi would result in the same claimed elastic strain zone. Even though Jotz does not mention an elastic strain zone, the theory behind elastic strain zone is well-known as evidenced by Ahn (non-patent literature) from 1998. There are many variables that affect elastic strain zone such as scoring tool geometry. A prima facie case of obviousness is established between modified Jotz (with Hiroshi) and that of the instant claimed method; one of ordinary skill in the art would assume the same functional limitations of the generated elastic strain zone. 

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 17 are already incorporated to claims 1 and 16; claims 6 and 17 fail to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 6-11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotz et al (US-20170217817-A1) and further in view of Hiroshi et al (JP-2018015945-A, English translation provided by Espacenet), and as evidenced by Ahn et al (“Sliding microindentation fracture of brittle materials: Role of elastic stress fields”, Aug 1998).
Regarding claim 1 and 6, Jotz teaches of a method of scoring glass for separation [0010] comprising orienting and placing a rigid scoring tool with respect to the advancement direction [0019], the rigid scoring tool exerts pressure onto the surface of the glass and along the surface in an advancement direction [0037-38]. Jotz does not expressly state that the exerted pressure generates a crack; however, a skilled artisan would understand that a crack is generated during the scoring process to enable the reproducible score and break separation described in [0025]. 
Jotz teaches of using a variety of diamond shapes for their scoring tool with a plurality of different cutting edges [0041]. Jotz does not expressly teach the scoring tool has a vertex between three intersecting faces so that the vertex defines a contact point and one of the three intersecting faces precedes in the advancement direction. In related diamond scoring tool for glass art, Hiroshi teaches of a diamond that has a vertex between three intersecting faces, the vertex defines a contact point, and one of the three intersecting faces precedes in the advancement direction (Fig. 12, 13). It would be obvious to one of ordinary skill in the art to use a diamond tip like that taught by Hiroshi to improve edge strength of the separated glass after scoring [00002].
Jotz does not expressly teach the elastic strain generated by the scoring tool while introducing the crack. In the same field of endeavor, Ahn teaches that sliding sharp indenters such as the one taught by Hiroshi generates stress fields (Introduction ¶1), reading on elastic strain zone. Because modified Jotz and Hiroshi use the same scoring tool, it would have been obvious to one of ordinary skill in the art at the time of invention that the elastic strain zone generated by Hiroshi’s diamond tip would inherently yield a zone of elastic strain in the glass with a first directional component of the elastic strain parallel to the surface and perpendicular to the separation line, the zone of elastic strain extending in an arc in a plane defined by the separation line and perpendicular to the surface so that one leg of the arc is located close to a contact point of the scoring tool on the surface and another leg is located inside the glass, the arc being open towards the advancement direction, as evidenced by Ahn. See MPEP 2112(III) and 2112.02.
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 7 and 11, according to modified Jotz of claim 1, the Examiner has established that the claimed and prior art (scoring method of Jotz modified with the scoring tool of Hiroshi) are substantially identical processes, a prima facie case of obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977). Limitations of the elastic strain zone are inherent characteristics of the scoring method modified with the scoring tool.

Regarding claim 16-17, Jotz teaches of an apparatus for scoring glass [0010] comprising a rigid scoring tool that slides over a glass surface of the glass without rolling [0040] and oriented [0042], a device for pressing the scoring tool against the surface of the glass and an advancement device for moving the scoring tool and the glass relative to each other [0066] along a separation line [0067] by a pressure force of the scoring tool against the surface and an advancement force [0072]. Jotz does not expressly state that the exerted pressure generates a crack; however, a skilled artisan would understand that a crack is generated during the scoring process to enable the reproducible score and break separation described in [0025].
Jotz teaches of using a variety of diamond shapes for their scoring tool with a plurality of different cutting edges [0041]. Jotz does not expressly teach the scoring tool has a vertex between three intersecting faces so that the vertex defines a contact point and one of the three intersecting faces precedes in the advancement direction. In related diamond scoring tool for glass art, Hiroshi teaches of a diamond that has a vertex between three intersecting faces, the vertex defines a contact point, and one of the three intersecting faces precedes in the advancement direction (Fig. 12, 13). It would be obvious to one of ordinary skill in the art to use a diamond tip like that taught by Hiroshi to improve edge strength of the separated glass after scoring [00002].
Jotz does not expressly teach the elastic strain generated by the scoring tool while introducing the crack. In the same field of endeavor, Ahn teaches that sliding sharp indenters such as the one taught by Hiroshi generates stress fields (Introduction ¶1), reading on elastic strain zone. Because modified Jotz and Hiroshi use the same scoring tool, it would have been obvious to one of ordinary skill in the art at the time of invention that the elastic strain zone generated by Hiroshi’s diamond tip would inherently yield a zone of elastic strain in the glass with a first directional component of the elastic strain parallel to the surface and perpendicular to the separation line, the zone of elastic strain extending in an arc in a plane defined by the separation line and perpendicular to the surface so that one leg of the arc is located close to a contact point of the scoring tool on the surface and another leg is located inside the glass, the arc being open towards the advancement direction, as evidenced by Ahn.
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).


Regarding claim 2, according to modified Jotz of claim 1, Jotz teaches that the glass is a thin glass ribbon [0018] and the separation line comprises two separation lines that extend parallel to edges of the glass ribbon [0061].

Regarding claim 4, according to modified Jotz of claim 1, Hiroshi teaches the scoring tool is a scoring diamond [0012].

Regarding claim 8, according to modified Jotz of claim 1, Jotz teaches the method further comprises detecting the orientation based on a detected direction of a light beam reflected on the scoring tool using a device for detecting the direction of the light beam (photodetector [0031]) and adjust or correcting the orientation of the scoring tool on the basis thereof [0033].

Regarding claim 9, according to modified Jotz of claim 1, Jotz teaches of reflecting light at a surface of the scoring tool [0033].

Regarding claim 10, according to modified Jotz of claim 1, Jotz teaches of a pre-set cutting force, reading on pressure, of no more than 0.2 to 1 N [0038]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a scoring pressure that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 15, according to modified Jotz of claim 1, Jotz teaches the glass has a thickness of 20-400 µm [0073]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a glass thickness that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotz et al (US-20170217817-A1) and Hiroshi et al (JP-201801595-A) as applied to claim 1, and further in view of Vogt et al (US-20160185647-A1).
Regarding claim 3, according to modified Jotz of claim 1, Jotz teaches of a scoring tool holder (scoring head) [0052] with tilt capabilities reading a parallel rocker [0057]. Jotz teaches that there is a z direction carriage with a precision drive that controls the contact force of the scoring tool pressed against the glass surface [0066]. Jotz does not expressly teach that the scoring tool holder has a spring member that is adjustable. In the same field of endeavor, Vogt teaches of a similar scoring tool holder that has a plurality of springs to adjust the spring force of the scoring tool holder [0023-24]. It would be obvious to one of ordinary skill in the art at the time of invention that the z direction carriage has a spring member to enable adjust spring force of the scoring tool pressed against the glass surface for fine control of the method.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotz et al (US-20170217817-A1) and Hiroshi et al (JP-201801595-A) as applied to claim 1, and further in view of Bayne et al (US-20110226832-A1).
Regarding claim 12, according to modified Jotz of claim 1, Jotz describes of advancing the scoring tool along the surface in the advancement direction [0037]; however, Jotz does not expressly teach an advancement rate. In the same field of endeavor, Brown teaches of using a diamond scoring tool to scribe glass at 50-750 mm/s [0042] and adjusting the scribing speed with respect to applied pressure and glass. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected an advancement rate that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding 13 and 14, according to modified Jotz of claim 1, Jotz describes a reproducible score and break separation after their scoring operation [0025]. Jotz does not expressly teach how the break separation is achieved. In the same field of endeavor, Bayne teaches that after scribing a bending moment or tensile stress is needed to separate the glass [0045]. Bayne specifically points out a three-point bend to separate the glass sheet reading on a spatial distance [0046], using a mechanical breaker apparatus so that the crack propagates through the sheet without propagating the crack elsewhere [0031]. It would be obvious to one of ordinary skill in the art at the time of invention to separate the glass by applying a bending/tensile load at a spatial distance to propagate the crack through the glass sheet to ensure a clean separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742